USCA4 Appeal: 21-4346      Doc: 15         Filed: 01/24/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4346


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MICHAEL ANTHONY TOLER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cr-00008-JPB-JPM-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West Virginia, for
        Appellant. Shawn Michael Adkins, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4346       Doc: 15         Filed: 01/24/2022      Pg: 2 of 3




        PER CURIAM:

               Michael Anthony Toler pleaded guilty, pursuant to a written plea agreement, to

        possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

        (b)(1)(C). The district court sentenced Toler to 46 months’ imprisonment. On appeal,

        Toler’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        concluding that there are no meritorious grounds for appeal but questioning whether

        Toler’s guilty plea is valid. Although he was informed of his right to do so, Toler has not

        filed a pro se supplemental brief. For the following reasons, we affirm.

               Because Toler did not move in the district court to withdraw his guilty plea, we

        review the validity of his plea for plain error. United States v. Williams, 811 F.3d 621, 622

        (4th Cir. 2016). Prior to accepting a guilty plea, the district court, through a colloquy with

        the defendant, must inform the defendant of, and determine that the defendant understands,

        the charge to which the plea is offered, any mandatory minimum penalty, the maximum

        possible penalty he faces upon conviction, and the various rights he is relinquishing by

        pleading guilty. Fed. R. Crim. P. 11(b). The district court also must ensure that the

        defendant’s plea was voluntary, was supported by a sufficient factual basis, and did not

        result from force or threats, or promises not contained in the plea agreement. Fed. R. Crim.

        P. 11(b)(2), (3). In reviewing the adequacy of compliance with Rule 11, “[w]e accord

        deference to the trial court’s decision as to how best to conduct the mandated colloquy with

        the defendant.” United States v. Moussaoui, 591 F.3d 263, 295 (4th Cir. 2010) (internal

        quotation marks omitted). We have reviewed the Rule 11 colloquy and conclude that the

        district court did not plainly err by accepting Toler’s plea.

                                                      2
USCA4 Appeal: 21-4346         Doc: 15      Filed: 01/24/2022     Pg: 3 of 3




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Toler, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Toler requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Toler.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    3